Citation Nr: 1104380	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the cervical spine with a history of 
bilateral upper extremity radioculopathy prior to January 8, 
2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the cervical spine from January 8, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1953 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Roanoke 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the cervical spine from January 8, 
2008, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Prior to January 8, 2008, the Veteran's cervical spine disorder 
was not manifested by objective evidence of unfavorable ankylosis 
of the entire spine, by any form of paralysis, or by 
incapacitating episodes having a total duration of at least six 
weeks during any twelve month term during the appellate period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the cervical spine with a history of 
bilateral upper extremity radioculopathy has not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a 
Diagnostic Codes 5237, 5243, 8510 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  In July 2007 correspondence 
the Veteran was notified of the information and evidence needed 
to substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, notice 
of what part VA will attempt to obtain and notice regarding how 
VA determines the disability rating and effective date.  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

Governing Laws and Regulations
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).
  
The current General Rating Formula for Diseases and Injuries of 
the Spine provides a 40 percent rating where there is a showing 
of unfavorable ankylosis of the entire cervical spine.  A 100 
percent disability rating is given where unfavorable ankylosis of 
the entire spine is shown.

Note (2) provides that normal forward flexion of the cervical 
segment of the spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 60 
degrees. See 38 C.F.R. § 4.71a, Plate V.

The rating criteria for an intervertebral disc syndrome based on 
incapacitating episodes provides a 40 percent rating where 
incapacitating episodes having a total duration of at least 4 but 
less than 6 weeks during the past twelve months is shown.  A 60 
percent evaluation is provided where incapacitating episodes 
having a total duration of 6 weeks during the past 12 months is 
demonstrated.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Factual Background and Analysis

In February 2007, the Veteran requested that his 40 percent 
disability evaluation for his cervical spine disorder be 
increased.  

A May 2007 medical history note from the VA medical center 
reported muscle strength of 4/5 bilaterally throughout with deep 
tendon reflexes of +1 in the upper extremities, and decreased 
vibratory sense.  

Cervical X-ray reports dated in January 2008 reported right C3-C4 
and bilateral C4-C5, C5-C6 and C6- C7 facet joint degenerative 
changes as well as C4-C5 and C5-C6 uncovertebral joint 
degenerative change which caused mild right C3 and right C4 and 
C5 exit foraminal stenosis.  

The Veteran was afforded a VA spine examination in January 2008.  
The appellant described a history of fatigue, decreased motion, 
stiffness, weakness, spasm and pain in the neck.  The Veteran 
described his pain as constant but moderate in degree.  The 
Veteran described radiating pain to both shoulders.  It was noted 
that the shoulder pain was generalized and did not follow a 
specific nerve root.  Severe flare-ups were noted.  The Veteran 
had not been incapacitated for a number of days during the past 
12 months due to a cervical intervertebral disc syndrome.  The 
Veteran reported that he used a wheelchair to ambulate and that 
he was unable to walk for more than a few yards due to problems 
with his lower extremities that were unrelated to his neck 
problem.  

Physical examination revealed guarding on the left side, pain 
with motion of both sides, tenderness, and weakness on both sides 
of the neck.  The examiner stated that muscle spasm, tenderness 
and guarding were not severe enough to be responsible for 
abnormal gait or abnormal spine contour.  Regarding nerve loss, 
generalized dulling along the right and left arm was found but it 
was noted that the Veteran had a history of alcoholism in the 
past.  Range of motion studies revealed cervical flexion from -10 
to 30 degrees with pain at -10 degrees.  Pain on active motion 
and after repetitive use was noted.  Lateral flexion was reported 
from 0 to 15 degrees on the right side and 0 to 20 degrees on the 
left side with pain on active notion.  No additional loss of 
motion with reputation was noted.  Lateral rotation was between 0 
and 30 degrees bilaterally with pain beginning at 0 degrees and 
pain after repetitive use.  There was no additional loss of 
motion on repetitive use.  

A diagnosis of severe cervical degenerative changes with 
neuroforaminal stenosis, and a limitation of motion was provided.  
Problems associated with the diagnosis were noted as cervical 
arthritis with bilateral upper extremity subluxation, and 
radicular symptoms.  

Analysis

In this case, the Board finds that prior to January 8, 2008, the 
Veteran's cervical disorder was most appropriately rated as 40 
percent disabling.  While the evidence has shown a limitation in 
range of motion and pain upon movement, the evidence has not 
demonstrated unfavorable ankylosis of the spine, or 
incapacitating episodes of intervertebral disc syndrome lasting 
for at least six weeks during the past 12 months.  

The evidence has demonstrated some radicular symptoms from the 
Veteran's cervical spine disorder.  The evidence suggests, 
however, that some of the Veteran's nerve disorder may have been 
due to alcohol abuse.  Further, under the diagnostic criteria for 
rating diseases of the peripheral nerves of the upper extremities 
(38 C.F.R. § 4.71a, Diagnostic Code 8510), there must be evidence 
of at least mild incomplete paralysis of the upper radicular 
group for assignment of a compensable rating under this code.  As 
there is no evidence of any peripheral nerve paralysis a separate 
rating cannot be assigned.

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45, as well as the holding in DeLuca.  In 
this regard, the Veteran is in receipt of a compensable rating 
for his cervical disorder and there is no evidence of loss of 
motion after repetitive use due to pain.  While the evidence 
demonstrates pain on active motion, the currently assigned 
ratings adequately compensate the appellant for the degree of 
pain that he is experiencing in his cervical spine

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
rating schedule adequately contemplates the nature and extent of 
the appellant's disorder.  The Veteran's cervical spine 
disability has not necessitated frequent periods of 
hospitalization.  Moreover, as he has retired from working due to 
a nonservice connected knee disorder, the appellant has not 
missed any work over the prior year due to a cervical disability.  
Further, the 40 percent disability rating appropriately 
contemplates the impairment on the Veteran's earning capacity as 
due to his cervical disability.  Thus, the requirements for 
referral of a claim for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Thun; Bagwell v. Brown, 
9 Vet. App. 337 (1996).  As the evidence shows that the Veteran 
retired in 1995 due to a non-service connected knee condition and 
the issue of total disability based on individual unemployability 
is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a rating in excess of 40 percent for degenerative 
arthritis of the cervical spine with a history of bilateral upper 
extremity radioculopathy prior to January 8, 2008, is denied.


REMAND

In March and August 2008 statements and in his December 2010 
informal hearing presentation, the Veteran asserted that his 
cervical symptoms have increased since the time of his last VA 
examination.  As the Veteran's last VA examination was conducted 
three years ago his symptomotology may have changed.  Given the 
contentions that the cervical disorder has increased in severity 
and the time since his last VA spine examination, the claimant 
should be afforded a new VA examination for the purpose of 
determining the current severity of his cervical spine disorder.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination).  

Accordingly, the issue is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask him to identify any health care 
provider who has treated his cervical 
disorder since January 2008.  Thereafter, 
the AMC/RO should take appropriate action 
to secure any necessary records which have 
not been previously secured for inclusion 
in the claims file.  Duplicate records 
should not be added to the file.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the 
AMC/RO cannot locate any identified 
records, the AMC/RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The Veteran 
must then be given an opportunity to 
respond.
 
2.  Thereafter, the Veteran must be 
afforded a VA orthopedic examination by a 
physician.  The claims folder is to be 
made available to the examiner to review.  
In accordance with the latest AMIE 
worksheets for rating cervical 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability 
due to cervical degenerative arthritis.  A 
complete rationale for any opinion offered 
must be provided.
  
The VA examiner must append a copy of his 
or her curriculum vitae to the examination 
report. 
 
3.  The Veteran is to be notified that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.
 
4.  After the development requested, the 
AMC/RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.

5.  Thereafter, the RO must adjudicate the 
issue of entitlement to an increased 
rating for cervical degenerative arthritis 
since January 8, 2008.  If the benefit is 
not granted, the Veteran must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


